Order denying plaintiff’s motion for an order striking out the answer and counterclaim of the defendant, or portions thereof, and for judgment on the pleadings, pursuant to rules 103, 104, 109 and 112 of the Rules of Civil Practice, reversed on the law and the facts, without costs, and motion granted, without costs, to the extent of striking out paragraph fifth as irrelevant. In *900our opinion the previous location of the hydrant has no relevancy in this litigation. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.